Citation Nr: 1400789	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to October 1972. 

This case comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision of the Pittsburg, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.

Although the Veteran's July 2008 claim was only for service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (dysthymic disorder), the Board has recharacterized the claim as reflected on the title page. 

The issue on appeal was previously remanded by the Board in August 2011 for further evidentiary development of requesting Social Security Administration disability records and to obtain a VA addendum medical opinion for the Veteran's psychiatric disorders.  This was accomplished, and the claim was readjudicated in an June 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD and dysthymic disorder. 

3.  In-service stressor events have been verified. 

4.  The Veteran's PTSD is due to the verified in-service stressor events.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder, to include PTSD and dysthymic disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for a psychiatric disorder, to include PTSD and dysthymic disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of PTSD and dysthymic disorder do not involve symptoms related to psychoses and are not considered "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for his psychiatric disorder, to include PTSD and dysthymic disorder, because of traumatic experiences while stationed on temporary duty (TDY) in the Tuy Hoa Air Base in Vietnam.  In an August 2008 stressor statement, the Veteran states that he witnessed horrific events of the war, to include death and serious injury to fellow comrades and others and being exposed to hostile fire.  The Veteran contends that being exposed to these traumatic events while stationed on TDY in Vietnam caused his PTSD.

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was avionics instrument systems specialist and that the Veteran temporarily served in the Republic of Vietnam during the Vietnam War.  The Veteran's DD Form 214 and service personnel records also do not demonstrate that the Veteran was awarded any individual combat medals.  The Board finds that the evidence of record does not reflect that the Veteran engaged in combat with the enemy while in service.  

The Board finds that the evidence is in equipoise as to whether the Veteran has currently diagnosed PTSD.  Weighing in favor of a diagnosis for PTSD is a July 2008 private psychological evaluation report by Dr. A.F.  During the evaluation, 
Dr. A.F. interviewed the Veteran and discussed his military, social, and employment history.  A mental status examination was also conducted.  Dr. A.F. then diagnosed the Veteran with PTSD based on his exposure to hostile fire in Vietnam and the news of his friends' deaths, who were killed in service.  It was noted that the Veteran had experienced numerous post-traumatic stress disorder symptoms since his time in the military.  These include intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, estrangement, hypervigilance, and exaggerated startle response.  

Weighing against a finding of a current PTSD diagnosis is an August 2010 VA examination report where the VA examiner noted that the Veteran did not detail specific stressful or traumatic events per his stressor statement or as was indicated in the July 2008 private psychological evaluation report.  The examiner opined that the Veteran did not present with a stressor that met the clinical criteria per the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) for a diagnosis of PTSD.  Further, the examiner concluded that the Veteran did not present with a full constellation of symptoms for a diagnosis of PTSD.  The examiner diagnosed the Veteran with dysthymic disorder, but stated that it was unrelated to military service.  The Board notes that the VA examiner did not acknowledge or address the verified in-service stressors, which had been conceded.

As the record contains differing opinions from qualified mental health professionals, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD and dysthymic disorder.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor on the question of whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD and dysthymic disorder. 
The Board further finds that there is credible evidence that the claimed in-service stressor occurred.  Specifically, the Veteran alleges two stressors.  First, he was exposed to hostile fire while on the flight line during the Tet Offensive in Vietnam from 1968 to 1969 and, second, he learned of the death of two of his best friends, who were killed in action in Vietnam.  In an undated PTSD Stressor Corroboration Research Memorandum, the RO indicated that the reported stressor involving hostile fire during the Tet Offensive was verified.  Similarly, the deaths of the Veteran's two friends have also been verified, as noted in the March 2011 supplemental statement of the case.

Next, the Board finds that the weight of the evidence of record demonstrates a link, established by medical evidence, between current symptoms of PTSD and the in-service verified stressor events.  In the July 2008 private psychiatric evaluation, 
Dr. A.F. interviewed the Veteran and discussed his military, social, and employment history.  Dr. A.F. also conducted a mental status examination and specifically discussed the DSM-IV criteria for PTSD.  Dr. A.F. then opined that "because of his military experiences," the Veteran experienced symptoms that met the criteria for a diagnosis of PTSD as reported in the DSM-IV.  The Board finds that this evidence weighs in favor of a link between currently diagnosed PTSD and the verified in-service stressor events.  

As noted above, the Veteran was also afforded a VA examination in August 2010 and, pursuant to the Board's August 2011 remand, a VA addendum opinion was obtained in August 2011.  Although a diagnosis of dysthymic disorder was rendered, the VA examiner opined that this psychiatric disorder was not related to service.  The Board finds the August 2010 and August 2011 VA medical opinions to be of little probative value as the examiner did not consider whether the currently diagnosed dysthymic disorder was related to the previously verified in-service stressor event (i.e., involving hostile fire during the Tet Offensive).  As such, the Board finds the August 2010 and August 2011 VA medical opinions to be of little probative value.

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to service.  In addition to PTSD, the Veteran is shown to have current diagnosis of dysthymic disorder.  See August 2010 VA examination report.  The scope of a mental health disability claim includes any psychiatric diagnoses that may reasonably be encompassed by the Veteran's reported symptoms.  See Clemons, 23 Vet. App. 1.  The Board does not need to differentiate the Veteran's current psychiatric symptoms to determine the specific etiology of any residuals that may be associated with PTSD, as all the Veteran's psychiatric impairment and symptomatology are recognized as part of the psychiatric disorders for which service connection is being granted, namely, PTSD, a mood disorder that includes depressive disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disorder, to include PTSD and dysthymic disorder are related to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


